16714077.1

oO fo NY DBD A B&B Ww KO =

BO NM BO BD BRO BRO BRD ODOR Om meet
So Ss ONO FO Re BHD NSE UDC OCOUULUlUMmOULULU UNUM ROG es

 

 

Case 4:01-cv-01351-JST Document 3397-3 Filed 07/20/20 Page 1of3

 

XAVIER BECERRA HANSON BRIDGETT LLP

Attorney General of California PAUL B. MELLO - 179755

MONICA N. ANDERSON SAMANTHA D. WOLFF - 240280

Senior Assistant Attorney General KAYLEN KADOTANI - 294114

DAMON G. MCCLAIN - 209508 425 Market Street, 26th Floor

Supervising Deputy Attorney General San Francisco, California 94105

NASSTARAN RUHPARWAR - 263293 Telephone: (415) 777--3200

Deputy Attorney General Facsimile: (415) 541-9366

455 Golden Gate Avenue, Suite 11000 pmello@hansonbridgett.com

San Francisco, CA 94102-7004

Telephone: (415) 703-5500

Facsimile: (415) 703-3035

Email: Nasstaran.Ruhparwar(@doi.ca.gov
Attomeys for Defendants

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION
MARCIANO PLATA, et al., CASE NO. 01-1351 JST
Plaintiffs, DECLARATION OF CONNIE GIPSON
IN SUPPORT OF DEFENDANTS’
v. RESPONSE TO PLAINTIFFS’
PROPOSED ORDER RE: QUARANTINE
GAVIN NEWSOM, et al., AND ISOLATION SPACE
Defendants. Judge: Hon. Jon S. Tigar
I, Connie Gipson, declare:
L. I am the Director of the California Department of Corrections and Rehabilitation’s

(CDCR) Division of Adult Institutions. I have been working for CDCR since 1988 when I was a

medical technical assistant at the California Institution for Women. From 1997 to 2008, I held
several positions at Wasco State Prison, including captain, business manager and health program
coordinator. From 2008 to 2010, I was the Associate Warden at North Kern State Prison. From
2010 to 2013, I served in multiple positions at California State Prison, Corcoran, including as
Warden, Acting Warden and Chief Deputy Warden. From 2013 to 2016, I served as the Associate

Director of general population male offenders at CDCR’s Division of Adult Institutions. From
-|-

Decl. C. Gipson Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space
Case No. 01-1351 JST

 
Oo SS ~~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:01-cv-01351-JST Document 3397-3 Filed 07/20/20 Page 2 of 3

2016 to 2019, I served as deputy director of facility operations at the Division of Adult
Institutions. And in 2019, I was promoted to the Acting Director of the Division of Adult
Institutions, and was appointed to my current position as the Director in April 2019. I am
competent to testify to the matters set forth in this declaration and, if called upon by this Court,
would do so. I submit this declaration in support of Defendants’ Opposition to Plaintiffs’
Emergency Motion to Modify the Population Reduction Order.

2. On July 18, 2020, I reached out to officials at a number of institutions that have
medium sized outbreaks (in the range of 100 to 500 cases) of COVID-19. I asked each institution
to evaluate whether the availability of a vacant housing unit would have helped them address the
potential outbreak they faced. I learned the following in response from officials at those
institutions:

a. California Institution for Women (CIW) had a vacant building prior to its
outbreak. Due to mass testing and isolation of incarcerated persons within hours
of being confirmed positive, CIW never exceeded its isolation unit capacity.

b. California State Prison—-Los Angeles County (LAC) reported that a vacant
building “might” have helped to cohort the high risk patients and make room to
isolate the positive cases in one location; however, the biggest factor in controlling
the spread of COVID-19 was the institution’s ability to change the air handler
dampers from air recirculating in the housing units to 100% outside air intake and
exhaust. According to leadership at LAC, increased cleaning efforts in the
housing unit and on the yard also played a tremendous role in controlling the
spread of the virus.

¢. California State Prison—Corcoran (COR) responded that a vacant building would
have further mitigated the spread of COVID-19. However, at the time of the
outbreak, current guidance required single-celling of COVID-19 positive patients
(contrary to more recent CDC guidance which now encourages cohorting COVID-
19 positive patients together).

d. California Rehabilitation Center (CRC) reported that one vacant building would
)

a

Decl. C. Gipson Supp. Defs.” Response Pls.’ Proposed Order Re Quarantine and Isolation Space
Case No. 01-1351 JST

 
10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

Case 4:01-cv-01351-JST Document 3397-3 Filed 07/20/20 Page 3 of 3

not have been sufficient to manage the number of COVID-19 positive patients
during the peak of its outbreak. Indeed, CRC created a vacant dorm for this
purpose, but delays in receiving test results appear to have complicated efforts to
mitigate the spread of the virus.

e. California Correctional Center’s (CCC) first COVID-19 positive patients were
received at the institution from San Quentin on June 8, 2020. The Institution
received notification of four positive test results on June 21, 2020. These patients
had been housed on all levels of the institution, including in dorms and cells. Due
to enhanced testing of the incarcerated population and the various custody levels at
the institution, it was impossible to house all positive COVID-19 patients in one
building. Instead, CCC designated isolation and quarantine dorms or cells at each
facility (with the exception of CCC’s MSF).

3. Regarding CRC’s observation that it would have needed more than one vacant
housing unit to accommodate isolation and quarantine needs, this is because CRC’s dorm units
have only 40-50 beds. It is my understanding that CDCR’s proposed order would require at least
one entire housing unit of at least 100 beds be set aside. Thus, at CRC, the proposed order would

have required two to three housing units be set aside.

I declare under penalty of perjury that I have read this document, and its contents are true

and correct to the best of my knowledge. Executed on J uly 20, 2020, in Sacramento, California.

 

CONNIE GIPSON

-3-
Decl. C. Gipson Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space
Case No. 01-1351 JST

 
